U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                           No. ACM 39310 (rem)
                          ________________________

                             UNITED STATES
                                 Appellee
                                      v.
                        Chase J. EASTERLY
             Senior Airman (E-4), U.S. Air Force, Appellant
                          ________________________

                              On Remand from
       The United States Court of Appeals for the Armed Forces
                        Decided 24 September 2020
                          ________________________

Military Judge: Charles E. Wiedie, Jr.
Approved sentence: Dishonorable discharge, confinement for 7 years,
forfeiture of all pay and allowances, and reduction to E-1. Sentence ad-
judged 25 April 2017 by GCM convened at Joint Base Pearl Harbor-
Hickam, Hawaii.
For Appellant: Major David A. Schiavone, USAF.
Before MINK, LEWIS and POSCH, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________


PER CURIAM:
    This case is before us for the second time. In Appellant’s initial appeal to
this court, we affirmed the findings and set aside the sentence. United States
v. Easterly, No. ACM 39310, 2019 CCA LEXIS 175 (A.F. Ct. Crim. App. 12 Apr.
2019) (unpub. op.). The United States Court of Appeals for the Armed Forces
(CAAF) granted review on the issue of whether this court erred when we held
                   United States v. Easterly, No. ACM 39310 (rem)


that the military judge committed plain and prejudicial error by failing to in-
struct the panel sua sponte regarding the impact of a punitive discharge on
Appellee’s potential permanent disability retirement, where Appellee did not
request such an instruction. In United States v. Easterly, 79 M.J. 325 (C.A.A.F.
2020), the CAAF answered the certified question in the affirmative, affirmed
our prior decision as to the findings, set aside our prior decision as to the sen-
tence, and returned the case to The Judge Advocate General of the Air Force
for remand to this court for further consideration in light of its decision. Coun-
sel for Appellant submitted the case to this court on its merits with no specific
assignments of error other than those raised in the original appeal.
    The approved findings were previously affirmed. The approved sentence is
correct in law and fact, and no error materially prejudicial to Appellant’s sub-
stantial rights occurred. Articles 59(a) and 66(c), Uniform Code of Military Jus-
tice, 10 U.S.C. §§ 859(a), 866(c). * Accordingly, the approved sentence is AF-
FIRMED.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




*   Manual for Courts-Martial, United States (2016 ed.).


                                            2